 Case: 4:19-cv-01401-SRC Doc. #: 44 Filed: 03/24/20 Page: 1 of 4 PageID #: 207



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

NANCY WOODS,                                 )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )      Case No. 4:19-CV-01401-SRC
                                             )
THE CIRCUIT ATTORNEY’S OFFICE                )
OF THE CITY OF ST. LOUIS, et al.             )
                                             )
       Defendants.                           )

                        PLAINITFF’S MOTION FOR SANCTIONS

       COMES NOW Plaintiff, by and through counsel, pursuant to Fed.R.Civ.P. 37(b) and

requests this Court to impose sanctions because of Defendants’ failure to comply with this

Court’s discovery Order and for this motion states as follows:

       1.      On February 26, 2020, this Court ordered Defendant Circuit Attorney’s Office to

answer Interrogatory Nos. 12, 13, 17 and 18. Defendants were also ordered to produce the

personnel file of the former manager of the Child Support Unit, as limited by the Court’s Order

(RFP. No. 32), as well as documents relating to the termination of any employees of the Circuit

Attorney’s Office during Defendant Gardner’s tenure (RFP No. 35), among other things.

       2.      On March 6, 2020, Defendant produced the discovery that was supposed to be

responsive to this Court’s Order. During the telephone conference with the Court on this same

day the court stated: “make sure you produce everything I’ve ordered, make sure you produce it

on time, make sure you comply with this order…” To which defense counsel responded, “Will

do, Judge.”

       3.      Consistent with Interrogatory No. 12, Defendant was ordered to identify all

employees of the Circuit Attorney’ Office on the day Defendant Gardner took office and then
    Case: 4:19-cv-01401-SRC Doc. #: 44 Filed: 03/24/20 Page: 2 of 4 PageID #: 208



provide additional information regarding each employee identified, to include age, race, and

when and why s/he left the office, if applicable. Plaintiff has information that the following

individuals were employed by the Circuit Attorney’s Office when Defendant Gardner took office

but no information was provided about them: Justin Strayhorn, Betty Blackmon, Katie Tucker,

Kimberly Haacke, Kyle Brewer, Brian Foote, Justin Johnson, Jocelyn Mercier, and Kathy

Suarez.1 Pursuant to Fed.R.Civ.P. 37(a)(4), an incomplete answer is treated as the failure to

answer.

        4.       Interrogatory No. 13 asked the Circuit Attorney’s Office to state who was

involved in the decision to hire each employee of the Circuit Attorney’s Office hired since

Defendant Gardner took office. Defendant responded that the Circuit Attorney makes all hiring

decisions. This was not the question asked. Pursuant to Fed.R.Civ.P. 37(a)(4), an evasive

answer is treated as the failure to answer. Deposition testimony shows that teams often interview

candidates and make a recommendation to the Circuit Attorney, and therefore, are involved in

hiring decisions. Moreover, evidence provided by Defendants show that 55% of employees

hired by the Circuit Attorney’s Office since Defendant Gardner took office are African

American, even though African Americans account for only 45% of the City of St. Louis

population and 18% of the greater St. Louis area population. Plaintiff was fired by African

American decisionmakers and alleges discrimination in this decision. It is equally important to

know the decisionmakers involved in hiring decisions to show the racial bias of these

decisionmakers in hiring and firing decisions.

        5.       Request for Production No. 32 ordered the production of the personnel file of the




1
 The names of the employees at issue have been provided because this information is a public record under
Missouri’s Sunshine Law.

                                                        2
    Case: 4:19-cv-01401-SRC Doc. #: 44 Filed: 03/24/20 Page: 3 of 4 PageID #: 209



managing attorney for the Child Support Unit, to include performance reviews and discipline

records. This employee will testify that he retired because he was told if he did not, he would be

terminated. No documents that would justify this threatened termination were produced with the

personnel file, which should exist because Defendant Gardner met with this employee to fire

him.

        6.       Pursuant to Request for Production No. 35, Defendants were ordered to produce

any documents relating and/or pertaining to the termination of any employee of the Circuit

Attorney’s Office since Defendant took office. With the exception of Plaintiff and one other

employee, Defendants produced only the form showing that the employee was terminated in

response to this request, not any documents supporting the termination. According to documents

produced by Defendants, 12 employees have been terminated since Defendant Gardner took

office, only 3 of whom were executive staff employees. Defendants have claimed a privilege,

which Plaintiff has challenged, related only to 4 employees separated from the Circuit Attorney’s

Office (2 of which Defendants records show resigned instead of being terminated).2 Excluding

employees terminated because on the executive staff and documents for which a claim of

privilege has been made, Defendants have failed to produce documents relating to the

terminations of 7 employees as ordered.

        7.       Fed.R.Civ.P. 37(b)(2)(A) provides for the following sanctions when a party fails

to comply with a discovery order: that designated facts be considered established for purposes of

the action as the prevailing party claims; prohibiting the disobedient party from supporting or

opposing designated claims or defenses, or from introducing designated matters in evidence;




2
 Because other documents show that one of these employees was terminated and did not resign, the employee is
counted in the total number of employees terminated by Defendant Gardner.

                                                       3
 Case: 4:19-cv-01401-SRC Doc. #: 44 Filed: 03/24/20 Page: 4 of 4 PageID #: 210



striking pleadings in whole or in part; rendering a default judgment against the disobedient party;

or treating as contempt of court the failure to obey the order.

       8.      Additionally, Fed.R.Civ.P. 37(b)(2)(C) allows for an award of atorney’s fees.

       WHEREFORE, for the reasons set forth above, Plaintiff requests that this Court find that

Defendants have failed to comply with this Court’s February 26, 2020 discovery order, impose

the appropriate sanctions, award Plaintiff her attorney’s fees related to this noncompliance, and

order such other and further relief as this Court deems appropriate under the circumstances.

                                                Respectfully submitted,

                                                PLEBAN & PETRUSKA LAW, LLC


                                          by:           /s/ Lynette M. Petruska
                                                Lynette M. Petruska, MO Bar No. 41212
                                                lpetruska@plebanlaw.com
                                                2010 South Big Bend Blvd.
                                                St. Louis, MO 63117
                                                (314) 645-6666 - Telephone
                                                (314) 645-7376 - Facsimile

                                                Attorneys for Plaintiff


                                 CERTIFICATE OF SERVICE

      The undersigned certifies that a copy of the foregoing was served via the Court’s ECF
System this 24th day of March, 2020, upon all attorneys of record.


                                                       /s/ Lynette M. Petruska




                                                   4
